Case 1:19-cv-21551-CMA Document 225 Entered on FLSD Docket 05/15/2020 Page 1 of 12



                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA

                                     Case No.: 19-21551-CIV-ALTONAGA

       IN RE FARM-RAISED SALMON
       AND SALMON PRODUCTS
       ANTITRUST LITIGATION,
       ___________________________             1

                           REPLY MEMORANDUM IN FURTHER SUPPORT OF
                              DEFENDANTS' MOTION TO RECONSIDER

                 On May 7, 2020, Defendantsl filed their Motion to Reconsider Third Scheduling Order

       Based on New Information, or in the Alternative for a Protective Order ["Motion," ECF No. 215]

       in light of concerns recently raised by the European Commission ("Commission" or "EC")

       regarding Plaintiffs' request that Defendants produce the set of documents that have been

       produced to the Commission. Plaintiffs thereafter filed a Motion to Compel the Production of

       Documents in Accordance with the Court's Order, ["Response," ECF No. 217], which the Court

       instructed the Clerk to convert into a response to Defendants' Motion. [ECF No. 218.]

       Defendants now submit this Reply in further support of their Motion.

  I.            INTRODUCTION

                Plaintiffs' Response confirms that good cause exists to extend the discovery stay to

       include production of the EC Documents, in the interests of comity and to avoid the burdens of

       addressing and resolving the policy issues raised by the Commission.

                Plaintiffs' entire brief is premised on the misconception that the relief Defendants seek

       would deny Plaintiffs discovery that they need to pursue their claim. But extending the

   temporary discovery stay to cover the EC Documents would not deny Plaintiffs any discovery




       1   Defined terms have the same meaning ascribed to them in the Motion.
Case 1:19-cv-21551-CMA Document 225 Entered on FLSD Docket 05/15/2020 Page 2 of 12



   they are otherwise entitled to seek in the event the motion to dismiss is denied. The issue before

   the Court is whether Plaintiffs should be entitled to receive those documents now




   Defendants simply ask the Court to delay production of those documents until after its ruling on

   the motion to dismiss, at which time they could be produced (if necessary) in a manner that

   would not prejudice the Commission, such as through subject-based document requests.

          Due in significant part to this misconception, Plaintiffs' comity analysis is flawed. The

   general interest of the United States in fully and fairly adjudicating matters before its courts

   would not be infringed by a limited extension of the existing temporary discovery stay and thus

   is far outweighed by the interest expressed by the Commission

                 . Plaintiffs have no immediate need for the documents, and they are not important

   to the litigation while the parties are briefing Defendants' motion to dismiss. Moreover, if the

   motion to dismiss is denied, Plaintiffs may seek relevant business documents produced to the

   Commission through alternative means (i.e., targeted discovery requests), and any delay in

   production would be minimal, as briefing on the motion to dismiss will be complete in just six

   weeks. A brief stay thus would not prejudice Plaintiffs' ability to pursue their claim, while it

   would protect a compelling interest of the EC and reduce the burden on the Court and parties.

          Plaintiffs spend much of their Response arguing that Defendants are not entitled to redact

   personal data that Plaintiffs speculate is necessary for their claim. But Defendants have never

   stated that they would redact information that is "necessary" for Plaintiffs' claims. Nor are

   Defendants arguing that the burden imposed by GDPR is an independent basis to preclude

   production of the EC Documents. Rather, Defendants' point is that a review and analysis for



                                                     2
Case 1:19-cv-21551-CMA Document 225 Entered on FLSD Docket 05/15/2020 Page 3 of 12



       compliance with GDPR-an       obligation that will apply to all of Defendants' business documents

       from Europe-is    an unnecessary burden to undertake right now. The burden imposed by GDPR

       is thus one factor among many that weighs decidedly against production.

 II.          ARGUMENT

              A. The Commission's      Concerns Warrant     Reconsideration        of the Scheduling Order.

              Plaintiffs assert that Defendants "offer no valid reason to reconsider the Court's prior

       decision." (Response at 3.) To the contrary, the Administrative Letters from the EC provide a

       compelling reason for the Court to reconsider its Scheduling Order because they are new

       information that was unavailable at the time the Court issued its order and bear directly on

       whether Defendants should have to produce the EC Documents while their motion to dismiss is

       pending. (Response at 7-8.)2 The Commission's objection to production raises important comity

       concerns that were not previously before the Court, and Plaintiffs' attempts to second-guess the

       Commission's stated conclusions (Response at 15-17) serve only to heighten those concerns.

       These comity concerns, and the associated burdens with producing the EC Documents, can be

       avoided by broadening the stay, and thus warrant reconsideration of the Court's Scheduling

       Order and an expansion of the existing stay of discovery to include the EC Documents.           (Id)

              B. Alternatively,   a Protective Order is Warranted     in the Interests of Comity.

              In assessing international comity in the context of discovery, courts "should not take such

       action as may cause a violation of the laws of a friendly neighbor   Of,   at the least, an unnecessary



       2 Plaintiffs assert that Defendants "solicited" the Administrative Letters and suggest there was
       something vaguely improper about Defendants notifying the Commission of Plaintiffs' discovery
       requests. (Response at 15.) As Defendants explained to Plaintiffs during the parties' meet and
       confers, Defendants felt compelled to notify the Commission of Plaintiffs' discovery requests
       (just as Defendants notified the DO] of those requests), but the decision to issue the
       Administrative Letters was the Commission's.

                                                                                                         (cont'd)

                                                        3
Case 1:19-cv-21551-CMA Document 225 Entered on FLSD Docket 05/15/2020 Page 4 of 12



   circumvention of its procedures."      In re Payment Card Interchange Fee & Merch. Disc. Antitrust

   Litig., No. 05-MD-1720 (JG)(JO), 2010 WL 3420517, at *5 (E.D.N.Y. Aug. 27,2010) (citation

   omitted). Plaintiffs agree that courts undertaking this assessment weigh five factors and that the

   most important is the balancing of national interests. Here, each factor, and particularly the

   balancing of national interests, weighs against production of the EC Documents.3

                     1. Production of the EC Documents Would Undermine Broader Commission
                        Interests That Outweigh Any Competing Interests.

           Plaintiffs do not dispute that the Commission opposes production of the EC Documents

   at this time or that the Commission has an important interest

                                        . Instead, Plaintiffs argue that: (1) a stay would infringe on

   u.s. interests   in the full and fair adjudication of matters before its courts by depriving Plaintiffs

   of discovery; (2)

                                                                                     ; and (3) case law

   does not support

                    Each of these arguments is without merit.

          First, the limited stay of discovery that Defendants seek would not infringe any U.S.

   interest because it would not deny Plaintiffs any discovery. Defendants are not, as Plaintiffs

   assert, attempting to use the Administrative Letters to "deny Plaintiffs access to all documents

   obtained by the EC in their entirety," or redact documents in an effort to interfere with the




                                                       4
Case 1:19-cv-21551-CMA Document 225 Entered on FLSD Docket 05/15/2020 Page 5 of 12



   progress of these proceedings.   (Response at 9, 17.) Rather,

                                                                                              . (Motion at

   8-9.) Defendants do not contend that the Administrative Letters forever shield disclosure of the

   EC Documents by making them non-discoverable.          (Id) If this case proceeds past the motion to

   dismiss, Plaintiffs will have ample opportunity to seek and receive relevant business

   document

                                                                                    (Id)

          None of the cases Plaintiffs cite regarding countervailing U.S. interests are on point

   because, unlike here, the requested relief in each case was a complete bar on discovery. See

   British Int'l Ins. Co. v. Seguros La Republica, S.A., No. 90Civ.2370(JFK)(FM),          2000 WL

   713057, at *10 (S.D.N.Y. June 2,2000) (defendants argued foreign law was a complete bar to all

   forms of discovery for the requested information); Consejo De Defensa Del Estado De La

   Republica De Chile v. Espirito Santo Bank, No. 09-20613-CIV, 2010 WL 2162868 (S.D. Fla.

   May 26, 2010) (plaintiff, a foreign government, chose to litigate in the United States yet argued

   for a complete bar to discovery of foreign documents); Burrow v. Forjas Taurus S.A., No. 16-

   21606-Civ-TORRES, 2017 WL 2620067, at *7 (S.D. Fla. June 16,2017) (defendant resisted

   discovery of all documents on the basis that discovery should proceed under foreign law)4

          Here, by contrast, because Plaintiffs are "able to obtain documents necessary to litigate

   [their] claims" through alternative means, the U. S. interest in full and fair adjudication is not

   undermined. Sun Grp. US.A. Harmony City, Inc. v. CRRC Corp., Case No. 17-cv-02191-SK,


   4 Plaintiffs also cite Query v. Lexington Insurance Co., No. 15-21951-CIV, 2015 WL 12434326,
   at *1 (S.D. Fla. Nov. 19,2015) to argue that the Court should "act in accordance with the spirit
   of the Federal Rules of Civil Procedure and 'employ a liberal and broad scope of discovery. '"
   (Response at 13.) But there the court denied the motion to compel because plaintiff s overbroad
   request sought irrelevant documents, Query, 2015 WL 12434326, at *2, like Plaintiffs do here.

                                                     5
Case 1:19-cv-21551-CMA Document 225 Entered on FLSD Docket 05/15/2020 Page 6 of 12



   2019 WL 6134958, at *4 (N.D. Cal. Nov. 19,2019).

          Second,




          Third,




   ••     See Payment Card Interchange Fee, 2010 WL 3420517, ·at
                                                             , *3 (request for production

   after Commission's investigation had existed for over a decade); In re Rubber Chems. Antitrust

   Litig., 486 F. Supp. 2d 1078, 1079 (N.D. Cal. 2007) (request for production after Commission's

   investigation had been closed for over a year); Emerson Elec. Co. v. Le Carbone Lorraine, S.A.,

   Civil Action No. 05-6042 (JBS), 2008 WL 4126602, at *7-8 (D.N.J. Aug. 27,2008) (request for

   production after Commission had already reached a decision in its investigation).   5




   5 In re Vitamins Antitrust Litigation, MDL No. 1285,2002 WL 34499542 (D.D.C. Dec. 18,
   2002) is similarly distinguishable. In that case, the court required production of communications
   with the Commission only after defendants had stymied discovery, leaving plaintiffs few options
   for obtaining any other relevant documents. In stark contrast here, Defendants have already
   agreed to produce to Plaintiffs more than 150,000 documents provided to the DOl

                                                   6
Case 1:19-cv-21551-CMA Document 225 Entered on FLSD Docket 05/15/2020 Page 7 of 12




                            See Payment Card Interchange Fee, 2010 WL 3420517 a~ *9 (denying

   requested discovery because discovery would compromise the Commission's expressly stated

   interest in "the effective enforcement of European antitrust law"); Rubber Chems. Antitrust

   Litig., 486 F. Supp. 2d at 1083 (denying requested discovery and finding that compelling

   discovery would "impact U.S.-E.U.      cooperation in the enforcement of the antitrust laws").6

   Those cases further support the limited extension of the discovery stay that Defendants seek.

                  2. Plaintiffs' Requests Lack the Requisite Degree of Specificity.

          Despite asking for all documents produced to any foreign governmental agency [see ECF

   No. 215, Exhibits 1-13], Plaintiffs contend that their requests are specific because they seek a

   "specific, discrete set of documents ... precisely because they relate to Plaintiffs' claim."

   (Response at 11.) Plaintiffs thus make the unreasonable assumption that every document

   produced by an EU company to an EU regulator in connection with an investigation into conduct




   6In re Air Cargo Shipping Services Antitrust Litigation, 278 F.RD. 51,54 (E.D.N.Y. 2010) is
   distinguishable as the court overruled defendants' objections under a French blocking statute
   where "the information sought ... ha[d] already been disclosed outside France's borders with
   France's consent." Id at 54. No such sanctioned disclosure has occurred here.

                                                     7
Case 1:19-cv-21551-CMA Document 225 Entered on FLSD Docket 05/15/2020 Page 8 of 12



   in the EU would be relevant to Plaintiffs' U.s.-based claim. (Motion at 13-14.) Simply

   referencing foreign conduct in their allegations does not absolve Plaintiffs of their obligation to

   "limit foreign discovery to information [that is] necessary to the action ... and directly relevant

   and material." Restatement (Third) of Foreign Relations Law § 442, cmt. a (1987).

                  3. All of the EC Documents Originated and Are Currently Located in Europe.

          Plaintiffs concede that the EC Documents originated outside the United States, and that

   this weighs in favor of precluding production. (See Response at 11.) This factor weighs even

   more heavily in favor of preclusion here, because of the burdens associated with ensuring

   compliance with GDPR. (See Motion at 14-15.) Plaintiffs argue that GDPR is not a barrier to

   production of the EC Documents because "disclosure of the personally identifiable information

   contained in Defendants' responsive documents ... is necessary" for Plaintiffs to pursue their

   claim and Defendants' redaction of "the names of individuals from documents ... would

   undoubtedly interfere with the progress of these proceedings."    (Response at 9.) But Defendants

   have never stated that they would redact names of relevant individuals or other information

   "necessary" to Plaintiffs' claim. Defendants have simply stated that they have not yet reviewed

   the EC Documents to determine what data must be redacted, if any, and that they should not be

   required to undertake this analysis right now due to the EC's objection. (See Motion at 15.)

          The circumstances here are thus in stark contrast to the cases Plaintiffs cite, in which the

   parties seeking discovery identified specific redacted information that they needed to advance

   their case. See In re Mercedes-Benz Emissions Litig., No. 16-CV -881 (KM) (ESK), 2020 WL

   487288, at *7-8 (D.N.J. Jan. 30, 2020) (requiring production of organization charts with

   unredacted names, positions, and titles); Finjan, Inc. v. Zscaler, Inc., No. 17-cv-06946-JST

   (KAW), 2019 WL 618554, at *3 (N.D. Cal. Feb. 14,2019) (requiring production of em ails of

   one specific custodian without anonymization after proposed search terms are run); Henry Zoch

                                                    8
Case 1:19-cv-21551-CMA Document 225 Entered on FLSD Docket 05/15/2020 Page 9 of 12



   II v. Daimler, A.G., NO.4: 17- CV-578, 2017 WL 5177959, at *1, 6 (B.D. Tex. Nov. 8,2017)

   (requiring production of "various items referenced by [Defendants' corporate representative] in

   his deposition or related to past documents disclosed by Defendant")_? Yet even in those cases,

   the courts recognized that GDPR imposed restrictions on what the producing parties could

   disclose and "not every piece of foreign private data within a document may be relevant."

   Mercedes-Benz Emissions Litig., 2020 WL 487288, at *7; see also Finjan, 2019 WL 618554, at

   *3 ("Given [the custodian's] role and the limited search terms, disclosure of the e-mails that are

   directly relevant to the instant case would appear to not violate the GDPR."). Personal data

   encompasses not only employee names, which may very well be relevant, but personal cellphone

   numbers, personal email addresses, and other information that Plaintiffs cannot blanketly assert

   are relevant to their claim.8

                   4. Plaintiffs Have an Alternative Means of Securing Business Documents
                       Produced to the Commission.




   7 Burrow v. Forjas Taurus S.A., No. 16-21606-Civ-TORRES,         2017 WL 2620067, at *7 (S.D.
   Fla. June 16, 2017) is also distinguishable, as the defendants opposed producing any documents
   through ordinary document requests and sought to use Brazilian discovery procedures.
   Likewise, in Knight Capital Partners Corp. v. Henkel Ag & Co., KGaA, 290 F. Supp. 3d 681,
   687 (E.D. Mich. 2017), the defendants argued the "German Federal Data Protection Act bars
   their production of all the information the plaintiff seeks," which is not the case here.

   8 Defendants have never asserted that they would redact names, positions, titles, or professional
   contact information of foreign employees when undertaking their GDPR review.

                                                     9
Case 1:19-cv-21551-CMA Document 225 Entered on FLSD Docket 05/15/2020 Page 10 of 12




                                                       See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 559

        (2007) (noting that the burdens and expenses of unnecessary discovery should be avoided before

        the sufficiency of a complaint's allegations are determined).

                       5. The EC Documents are Not Crucial at This Stage of the Litigation.

               Plaintiffs argue that the EC Documents "further[] a viable legal theory," making them

        crucial to the litigation and weighing in favor of production.   (Response at 10.) But whether

        Plaintiffs' theory is viable is a matter that the Court has yet to resolve, and the EC Documents

        will play no role in that decision. Plaintiffs thus have no need for these documents now.

        Moreover, Plaintiffs assume that the EC Documents "concern the same ... conduct alleged in

        Plaintiffs' complaint," (id.), but the EC Documents are not necessarily relevant (let alone crucial)

        to Plaintiffs' claim.9 See supra Section II.B.2. And Plaintiffs' assumption that the EC

        Documents contain "key evidence" in the form of "Defendants' communications with each

        other" is pure speculation. (Jd.)

 III.          CONCLUSION

               For the foregoing reasons and those in Defendants' opening brief, Defendants

        respectfully request that the Court extend the existing stay of discovery to include the EC

    Documents or, in the alternative, issue a protective order precluding production of the Ee

    Documents based on the principles of comity.




        9For this reason, Plaintiffs' reliance on Consejo is misplaced. There, the requested discovery
        furthered a "viable defense theory" and the court required production because "the discovery in
        question is quite significant" to what "Defendant seeks to show at trial," making it "important
        and material for this litigation." 2010 WL 2162868, at *4 (emphasis added).

                                                         10
Case 1:19-cv-21551-CMA Document 225 Entered on FLSD Docket 05/15/2020 Page 11 of 12



     Dated: May 15,2020

     Respectfully submitted,

     By: lsi Lawrence D. Silverman            By: lsi John C. Seipp
     Lawrence D. Silverman                    John C. Seipp
     Florida Bar No: 7160                     Florida Bar No: 289264
     Diane O. Fischer                          Christine L. Wei stead
     Florida Bar No: 994560                   Florida Bar No: 970956
     AKERMANLLP                               BOWMAN AND BROOKE, LLP
     Three Brickell City Centre               Two Alhambra Plaza, Suite 800
     98 SE 7thStreet, Suite 1100              Miami, Florida 33134
     Miami, Florida 33131                     john. seipp@bowmanandbrooke.com
     lawrence. silverman@akerman.com          chri stine. wei stead@bowmanandbrooke.com
     deedee. fischer@akerman.com
                                              CLEARY GOTTLIEB STEEN &
     SKADDEN, ARPS, SLATE,                    HAMILTON LLP
     MEAGHER & FLOM LLP                       David 1. Gelfand (pro hac vice)
     Karen Hoffman Lent (pro hac vice)        Matthew Bachrack (pro hac vice)
     Matthew M. Martino (pro hac vice)        2112 Pennsylvania Avenue, NW
     One Manhattan West                       Washington, D.C. 20037
     New York, NY 10001                       dgelfand@cgsh.com
     karen.lent@skadden.com                   mbachrack@cgsh.com
     matthew. martino@skadden.com
                                              Counsel for Defendants Leroy Secifood AS and
    Counsel for Defendants Mowi ASA (flkla    Leroy Seafood USA Inc.
    Marine Harvest ASA), Mowi USA, LLC
    (flkla Marine Harvest USA, LLC), Mowi
    Canada West, Inc. (fllda Marine Harvest
    Canada, Inc.), andMowi Ducktrap, LLC
    (an assumed name of Ducktrap River of
    Maine, LLC)




                                                11
Case 1:19-cv-21551-CMA Document 225 Entered on FLSD Docket 05/15/2020 Page 12 of 12



     By: /s/ Sara L. Salem                   By: /s/ Adam L. Schwartz
     Sara L. Salem                           Adam L. Schwartz
     Florida Bar No: 1011429                 Florida Bar No: 0103163
     Eric 1. Mahr (pro hac vice)             HOMER BONNER JACOBS ORTIZ, P.A.
     FRESHFIELDS BRUCKHAUS                   1200 Four Seasons Tower
     DERINGER US LLP                         1441 Brickell Avenue
     700 13th Street NW, 10th Floor          Miami, Florida 33131
     Washington, D.C. 20005                  aschwartz@homerbonner.com
     sara.salem@freshfields.com
     eric. mahr@freshfields.com              QUINN EMANUEL URQUHART &
                                             SULLIV AN, LLP
     Counsel for Defendants Grieg Seafood    Stephen R. Neuwirth (pro hac vice)
     ASA, Grieg Seafood BC Ltd, Ocean        Sami H. Rashid (pro hac vice)
     Quality AS, Ocean Quality North         Christopher Tayback (pro hac vice)
     America Inc., Ocean Quality USA Inc.,   51 Madison Avenue, 22nd Floor
     and Ocean Premium Brands, Inc.          New York, New York 10010
                                             865 S. Figueroa Street, 10th Floor
                                             Los Angeles, California 90017
                                             stephenneuwirth@quinnemanuel.com
                                             samirashid@quinnemanuel.com
                                             christayback@quinnemanuel. com

                                             Counsel for Defendant SalMar ASA




                                              12
